Citation Nr: 1219619	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The appellant served in the United States (U.S.) Navy Reserves from December 1965 to May 1967.  He has a period of verified active duty for training (ACDUTRA) from May 31, 1966 to June 16, 1966.  He also has a 72-day period of verified ACDUTRA between January 1966 and March 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his October 2008 substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  In October 2009, the appellant cancelled his request for a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted for hypertension.  In his October 2008 substantive appeal, the appellant indicates that he initially tried to join the U.S. Navy Reserves in 1961, but failed his entrance physical due to high blood pressure.  Thereafter, he continued to try joining, but was not accepted for duty until December 1965.  After attending drills and receiving orders to report for active duty, the appellant states that he failed his physical and was discharged by reason of his hypertension.  In light of the foregoing, the appellant's accredited representative argues that service connection is warranted for hypertension as this disease did not become disabling until aggravated by military training.  

No pertinent abnormalities were reported on a pre-induction examination conducted in December 1965.  However, an accompanying Report of Medical History notes a history of hypertension since age fourteen, along with a history of prior rejection by the U.S. Navy Reserves by reason of high blood pressure.  In March 1966, the appellant underwent physical examination upon release from a period of ACDUTRA; no clinical abnormalities or defects were noted.  In December 1966, the appellant was examined for purposes of active duty and was deemed not qualified due to hypertension.  Discharge from the U.S. Navy Reserves was recommended by the Commandant and, following reexamination in March 1967, confirmed by the Chief of the Bureau of Medicine and Surgery.  

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2011).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2011).  

Here, evidence of record indicates that, despite a history of hypertension, the appellant was accepted for training in the U.S. Navy Reserves.  Following his two periods of ACDUTRA, the appellant was reexamined and found not physically qualified for service.  Such evidence suggests the possibility that hypertension may have been aggravated by the appellant's military service.  Under these circumstances, VA examination is needed to adequately adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2011).  

On remand, the RO/AMC should ensure that the claims file, to include medical evidence pertaining to this appeal, is complete.  This includes any outstanding service treatment records not previously associated with the claims file.  Specifically, the Board notes that both the appellant and his service treatment records indicate that he was examined by the U.S. Navy Reserves prior to the aforementioned December 1965 pre-induction examination.  Therefore, the RO/AMC should contact the appropriate source(s) for further information and medical evidence regarding any prior attempted enlistment(s).  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Navy Personnel Command, and any other appropriate source(s), to obtain any service personnel and treatment records pertaining to any attempted enlistment(s) in the U.S. Navy Reserves prior to December 1965.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the appellant should be afforded a VA hypertension examination to determine the nature and etiology of any current hypertension.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed.  

Following review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the appellant's hypertension permanently worsened beyond the natural progress of the disease as a result of 72 days of ACDUTRA service between January 1966 and March 1966 (i.e., basic training) and/or 17 days of ACDUTRA service between May 31, 1966 and June 16, 1966.  

In providing the requested opinion, the examiner should consider the various examinations contained within the appellant's service treatment records, to include the December 1965 and March 1966 examinations which find the appellant qualified for service.  The medical basis for any conclusion(s) reached should be provided.  

3.  Following completion of the above, the RO/AMC should review the evidence and determine whether the appellant's claim for service connection for hypertension may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


